EXHIBIT SHUFFLE MASTER, INC. 1106 Palms Airport Dr. Las Vegas, NV 89119 www.shufflemaster.com News Release FOR FURTHER INFORMATION CONTACT: Julia Boguslawski Investor Relations ph:(702) 897-7150 fax:(702) 270-5161 Mark L. Yoseloff, Ph.D., CEO Coreen Sawdon, CAO & Acting CFO ph:(702) 897-7150 fax:(702) 270-5161 Shuffle Master, Inc. Reports Fourth Quarter and Fiscal Year 2008 Results LAS VEGAS, Nevada, Wednesday, January 14, 2009 - Shuffle Master, Inc. (NASDAQ Global Select Market:SHFL) (the “Company”) today announced its results from continuing operations for the fourth quarter and fiscal year ended October 31, 2008. “Our performance during the fourth quarter demonstrates the strength of our products and our business model.Total revenue of $53.6 million was a quarterly record – an impressive feat given the current environment,” said Mark L. Yoseloff, Ph.D., Chief Executive Officer.“We believe that the outstanding value proposition inherent in our products and the cost-savings they provide our customers were major factors in our success in the fourth quarter.Although we don’t know yet how the economic climate will affect Shuffle Master in 2009, we believe that these factors, combined with a number of internal cost-saving initiatives, should position us well in these uncertain times.” Fourth Quarter Financial Summary ¨ Diluted earnings per share ("EPS") from continuing operations totaled ($0.28) as compared to $0.23 for the prior year period and $0.08 for the prior sequential quarter. Factors that impacted EPS include: o A goodwill impairment charge of $22.1 million, or ($0.41) related to the Company’s Electronic Table Systems (“ETS”) segment. o A non-recurring charge of ($0.01) related to a prepaid license fee for future technology that is no longer deemed relevant. o The gain on the early extinguishment of debt of $0.02 per share.This relates to a portion of the Company’s convertible notes satisfied at a discount through a tender offer (“Tender Offer”), as well as additional convertible notes purchased in the open market. 1 ¨ Revenue increased4%to a record $53.6 millionfrom the prior year period and approximately 8% from the prior sequential quarter. ¨ Lease and service revenue of $20.2 million, up 17% from the prior year period and relatively flat from the prior sequential quarter. ¨ Gross margins were 57% as compared to 54% in the prior year period and 59% in the prior sequential period. ¨ Adjusted EBITDA¹ totaled $13.9 million, up from $12.0 million in the prior year quarterand down from $14.1 million in the prior sequential quarter. ¨ Operating expenses for the quarter were $45.7 million which included a non-cash goodwill impairment charge of $22.1 million related to the Company’s ETS segment.Excluding the impairment charge, operating expenses totaled $23.5 million, or 44% of revenues, compared to $22.2 million, or 43% of revenues, in the prior year period and $22.1 million, or 45% of revenues, in the prior sequential quarter. ¨ Net debt (total debt, less cash and cash equivalents) totaled $119.8 million compared to $127.6 million as of July 31, 2008 and $230.6 million as of October 31, 2007. ¨ Net cash provided by operating activities totaled $1.8 million as compared to $2.2 million in the prior year period and $16.8 million in the prior sequential quarter. Fiscal Year 2008 Financial Summary ¨ Revenue increased6%to a record $190.0 million. ¨ Total lease and service revenue for the year increased 25% to a record $78.3 million, or 41% of revenue. ¨ Adjusted EBITDA¹ declined by less than 1% to $48.7 million. ¨ Diluted EPS from continuing operations totaled ($0.27) as compared to $0.46 in fiscal 2007.Factors that impacted EPS include: o A goodwill impairment charge of the Company’s ETS segment of ($0.55).The weighted average shares differ from the quarter and the full year due to the variance in weighting of those shares over the relevant periods. o Increase in weighted average shares outstanding due to the Company’s equity offering in July 2008 of an additional 20.3 million common shares. o Impairment charge of ($0.03)related to the Company’s investment in Sona Mobile Holdings Corp. o A non-recurring charge of ($0.02) related to a prepaid license fee for future technology that is no longer deemed relevant. o Corporate executive employee severance of o The gain on early extinguishment of debt of o The gain on the sale of the Company’s fractional ownership in a NetJets corporate airplane of $0.01. ¨ International revenue for the year was $99.7 million, accounting for 53% of total revenue. ¨ Equity offering and new term loan in connection with the Tender Offer and the related repurchase of a portion of the convertible notes. 2 Fourth Quarter Operating Highlights ¨ Lease and service revenue records in all product segments, excluding Electronic Gaming Machines (“EGM”), which are generally sold, not leased: o Total lease and service revenue for the Utility segment reached a record high of $9.0 million. o Total royalty, lease and service revenue, excluding internet revenues, for the Proprietary Table Games (“PTG”) segment reached a record of $8.6 million. o Total lease and service revenue for the ETS segment was a record $2.6 million. ¨ Average Lease Prices (“ALP”) were up from the prior sequential quarter in every product segment excluding EGM. Fiscal Year 2008 Operating Highlights ¨ 476 i-Deal™ shufflers installed which demonstrates an ahead-of-the-curve rollout as compared to the initial progress of two of the Company’s most successful shufflers to date, the Deck Mate® and the MD2®. ¨ 206 table game add-ons installed which include progressives and side bets. ¨ Introduction of the i-Table™, awarded the “Best Table Game Product or Innovation” by Global Gaming Business magazine. ¨ ALPs were up year-over-year in every product segment excluding EGM. “Overall, the fundamentals of our business are solid,” added Coreen Sawdon, CAO and Acting CFO.“We begin the new fiscal year with an exceptionally strong balance sheet, healthy cash flow generation, a low leverage ratio, and a continued emphasis on reducing our cost structure.” Comparative information for each of the Company’s four segments: Utility, Proprietary Table Games, Electronic Table Systems and Electronic Gaming Machines are provided below. Utility Fourth Quarter 2008 The Utility segment includes revenues derived primarily from the Company’s shufflers, chippers and intelligent shoes.Revenue from Utility totaled $21.6million in the fourth quarter 2008, anincrease of 8% from the prior sequential quarter, and up approximately 10% from the comparable prior year quarter.Utility lease and service revenue reached a Company record of $9.0million and was predominantly due to increased placements and an increased average lease price over the prior sequential and prior year periods. The installed base of leased shufflers was 5,318units, a slight decrease from the prior sequential quarter due to removals as a result of economic pressures.The total shuffler installed base reached a record high of 28,080units. Fiscal Year 2008 For fiscal year 2008, Utility revenue increased 3% to $80.9 million versus $78.5 million in the prior year.Utility lease and service revenue increased by approximately 15%, or $4.5 million, to $34.9 million asa result of increases in leased units placed and average lease prices. The year was also favorably impacted by sales of the Chipmaster™ which has a greater price point than the Company’s Easy Chipper C® product.Utility sales and other revenue decreased by 4% to $46.0 million as part of the Company’s continued emphasis on leasing.Utility gross margin for the year was 57% compared to 61% in the prior year.This decrease was primarily attributed to an increase in amortization expense associated with the one2six® shufflerand Easy Chipper C® and a decline in conversions of leased units to sold units from the prior year period, consistent with the Company’s leasing strategy.The total shuffler installed base of 28,080 units reflects 2,698 new placements in 2008, of which 332 units were new lease placements. 3 Proprietary Table Games Fourth Quarter 2008 The PTG segment includes revenue from the license and sale of the Company’s intellectual property protected titles including premium games, side bets, progressive add-ons, revenues from the acquisition of Progressive Gaming International Corporation’s (“PGIC”) Table Game Division (“TGD”) and, to a lesser extent, revenues from the use of the Company’s proprietary content on legal internet gaming sites.As of October 31, 2008, Shuffle Master held all of the top six and 11 of the top 15 revenue-generating titles in the proprietary table game market.During the fourth quarter 2008, revenue from PTG increased 20% to $10.0million versus $8.3million in the prior year period.Royalty, lease and service revenue in the PTG segment, excluding internet revenues, was a record of $8.6 million, up 20% year-over-year.This was the result of an increase in the average lease price per table game from the prior year period, the addition of PGIC TGD titles and increased units in table game add-ons.PTG royalty, lease and service revenue declined by 4% from the prior sequential quarter due to additional royaltiesin the third quarter that were incurred as a result of the use of several of the Company’s proprietary table game titles on certain legalized internet gaming sites.The total installed base of table games increased 4% over the prior year quarter to 5,642units. Fiscal Year 2008 For the fiscal year, PTG revenue increased approximately 17% to $38.6 million from $33.1 million in the prior year.This increase was mainly due to a 30% increase in PTG royalty, lease and service revenue to $33.9 million and was partially offset by a decrease in PTG sales revenue.The increase in PTG royalty, lease and service revenue in fiscal year 2008 reflects an increase of $4.6 millionrelated to the approximate 600 unit installed base that the Company acquired in connection with the purchase of PGIC’s TGD in late fiscal 2007.Additionally, the royalty, lease and service growth contributed to an increase of $2.5 million related to growth in the Company’s traditional table games, most notably Ultimate Texas Hold’em® and Fortune Pai Gow Poker®, as well as a 29% increase in the PTG average lease price.A net increase of 206 table game add-ons also attributed to the increased royalty, lease and service revenue for the fiscal year.The 38% decrease in PTG sales revenue for fiscal 2008 was directly attributed to a decrease in sold units and a decrease in the average sales price, as well as fewer sales of premium titles.This decrease in sales revenue is consistent with the Company’s renewed emphasis on leasing versus selling.The decrease in average sales price is due to sales through a distributor.PTG gross margin declined year-over-year to 83% from 85% due to amortization associated with the PGIC TGD acquisition.The total PTG installed base of 5,642 table games reflects a nearly 200 unit increase in fiscal 2008. Electronic Table Systems Fourth Quarter 2008 The ETS segment includes Table Master™, Rapid Table Games® products, Vegas Star® products, Lightning Poker® and wireless gaming.Total revenue for the fourth quarter 2008 decreased 23% from the prior year period to $7.2 million, and 10% from the prior sequential quarter.Substantial lease and service revenue growth of 33% was offset by declining sales revenue which fell 38% from the prior year period.The year-over-year increase in lease and service revenue was mainly attributable to a 32% increase of e-Table seats on lease and, to a lesser extent, a slight increase in the average lease price per seat.The fourth quarter lease and service revenue was another Company record increasing 8% from the prior sequential quarter predominantly due to an increase in the average lease price.The total installed base of 7,225 seats reflects an increase of18% and 4% from the prior year period and prior sequential quarter, respectively. Fiscal Year 2008 ETS revenue for fiscal year 2008 was $27.5 million, a decrease of 2% from the prior year.This decrease was primarily due to a decrease in ETS sales revenue and was partially offset by an increase in ETS lease and service revenue.Lease and service revenue for the full year was also a
